EXHIBIT 32.1 Certification Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of American Realty Investors, Inc. (the “Company”), on Form 10-K for the year ended December31, 2013 as filed with the Securities Exchange Commission on the date hereof (the “Report”), the undersigned Daniel J. Moos, President and Chief Executive Officer of the Company (Principal Executive Officer) and Gene S. Bertcher, Executive Vice President and Chief Financial Officer of the Company (Principal Financial and Accounting Officer), do hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: March 26, 2014 /s/DANIEL J. MOOS Daniel J. Moos President and Chief Executive Officer (Principal Executive Officer) Dated: March 26, 2014 /s/GENE S. BERTCHER Gene S. Bertcher Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer)
